Exhibit 10.4 Europa Capital Investments, LLC 100 Europa Drive Suite 455 Chapel Hill, NC 27517 January 1, 2011 Dynamic Nutra Enterprises Holdings, Inc. 3929 Browning Place Raleigh, NC 27609 Dear Ms. Cashwell, This letter will serve as our agreement to provide administrative and other miscellaneous services to Dynamic Nutra Enterprises Holdings, Inc. Europa Capital services will also from time to time include help with various transactions that the company may be considering. Europa Capital Investments, LLC will bill Dynamic Nutra Enterprises Holdings, Inc. $5,000 a month to cover the monthly retainer and some incidental expenses that might occur. Europa Capital will also submit bills associated with transactions directly to the company to be paid. This agreement will remain in effect until one or the other party informs the other that the agreement is ending. Sincerely, /s/Peter L. Coker Peter Coker Mangaing Director Accepted; /s/Donna Cashwell Donna Cashwell. President
